DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     LESLIE ANSELMO MYERS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-322

                              [June 24, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kim Mollica, Judge; L.T. Case Nos. 15-000348MM10A
and 19-000044AC10A.

  Gordon Weekes, Public Defender, and James K. Rubin, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.